Motion GRANTED and Order filed March 28, 2014.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-14-00248-CV
                                 ____________

                IN RE PRODIGY SERVICES, LLC, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-35849

                                   ORDER

      On March 28, 2014, relator Prodigy Services, LLC, filed a petition for writ
of mandamus in this court. Relator asks this court to order the Honorable Wesley
Ward, Judge of the 234th District Court, in Harris County, Texas, to dismiss the
Office of the Attorney General from the underlying suit, set aside his order
denying relator’s motion to release liens, conclude discovery in the underlying

                                       1
case, and set aside his order denying relator’s motion to disburse settlement funds
entered in trial court number 2012-35849, styled Prodigy Services, LLC v. ENI US
Operating Company, Inc. Relator claims respondent abused his discretion by
allowing the Office of the Attorney General to intervene in the underlying lawsuit,
by reopening discovery, and refusing to disburse settlement funds to relator.

      Relator has also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On March 28, 2014, relator asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
amended motion and issue the following order:

      We ORDER the March 31, 2014 hearing on the motion to disburse funds
and the motion to enforce the settlement in trial court cause number 2012-35849,
Prodigy Services, LLC v. ENI US Operating Company, Inc., STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

                                              PER CURIAM




                                          2